DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2. 	The Amendment filed on August 2nd 2022 has been entered. Claims 1, 3, 8, 12, 15, 16 and 18 have been amended with claims 1 - 20 currently pending.

Response to Arguments
35 U.S.C. §103
3.	Applicant's arguments, see Remarks pp. 7 - 9, filed August 2nd 2022, with
respect to the rejections of claims 1-20 under 35 U.S.C. §103 have been fully
considered and they are non-persuasive.
A. 	Applicant argues that the amendment to the independent claims "assigning, to each of a plurality of worker nodes, a  partition of the data model based on the plurality of dimensions, wherein each  partition comprises a block of rows of at least one table of the data model  comprising at least one dimension of the plurality of dimensions" 
is not taught by the Naidu reference 
Examiner respectfully disagrees. Naidu teaches “Tables R1 1 UNION ALL ... R,, 1 are the results of queries sent to the nodes 1, ... , n at level 1 of the serving tree:” In so far as these queries with their attendant results are indicative partitions of the datamodel then Naidu teaches that aspect of the recitation. Naidu further teaches “a few canned SQL queries that aggregate the results of her pipeline
across various dimensions” see paragraphs [0099] and [0146]. Naidu does not explicitly teach “assigning to each of worker nodes,” however, the Gattani reference teaches “assigning to worker nodes.”

B.	Applicant argues that the motivation to combine Gattani with Naidu is not properly supported because the Gattani does not appear to be concerned with load balancing.
	Examiner respectfully disagrees. Gattani in Figs 4 and 5 teach a distributed architecture for maintaining data cube. A distributed architecture engages components presented on different platforms and these several components can cooperate with one another over a communication network in order to achieve a specific goal or objective. In the case of Gattani, by having  a distributed architecture, worked examples are shown in Figs 6a-g of processing in demonstrating exemplary contents of CTG slates 620 and CTC slates 630 of a CTG and CTC where within an interval window events are created from different tuples and matched to their respective buckets based on a hash function and then finally published to a stream Z subscribed to by CubeTupleUpdaters. This ensures that infrequent tuples with a count less than threshold are discarded ensuring a more efficient balancing of the work input. 

C.	Applicant argues that because the rejected dependent claims now inherit newly amended subject matter not taught by the reference on record, they are all allowable.
	Examiner respectfully agrees that to the extent the cited art on record does not fully disclose the amendments as recited in the independent claims, then the dependent claims to such extent are allowable, however, the cited art teach the amendments as recited therefore the dependent claims are rejected accordingly.

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

 	
Claims 1 - 14  are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al., (United States Patent Publication Number 20120130940) hereinafter Gattani in view of Naidu et al., (United States Patent Publication Number 20130124466) hereinafter Naidu.
Regarding claim 1 Gattani teaches a method (Figs. 7 a – c exemplary methods [0021]) comprising: determining (determine [0098]) a plurality of dimensions (dimensions (P.. L., T)) [0035]) for evaluating a hypercube (hypercube [0077]) see multidimensional data structure [0035] on a data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g; providing, (providing [0157]) by the plurality of workers, (worker nodes [0157]) the virtual records (tuples [0036]) to each aggregator of a plurality of aggregators; (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) evaluating, (determine the best candidate attribute for cube dimensions [0098]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])  the hypercube (hypercube [0077]) see multidimensional data structure [0035] based on the respective virtual records; (implicated tuples [0036]) generating, (generating [0140]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])   a respective hash value (CubeSelector 510 uses a hash function to map the timestamp of the event to one of P values, [0117]) see also (CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. [0119]) for each respective virtual record; (implicated tuples [0036]) and storing, (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])   the virtual records (tuples [0036]) based on the  hash values for each of the virtual records (hash value of the tuple [0135]) 
Gattani does not fully teach assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of worker nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node 
Naidu teaches assigning (assign [0244]) to each of a plurality of worker nodes (individual workers [0244]) a partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) based on the plurality of dimensions (multiple nested tables [0137]) such as “plurality of dimensions”; traversing (traversing [0053])  in parallel (Ultimately, the queries reach the leaves, which scan the tablets in 'T' in parallel. On the way up, intermediate servers perform a parallel aggregation of partial results [0148])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244]) wherein each partition (multiple logical partitions [0630]) comprises a block of rows (logical collection of data (e.g. a cohort) [0308]) of at least one table (first database table [0630]) of the data model (nested data model [0074])  comprising at least one dimension of the plurality of dimensions; (various dimensions [0099])  the block of rows (logical collection of data (e.g. a cohort) [0308]) of the at least one table (first database table [0630]) corresponding to the partition (horizontal partitions of the table [0144])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]

Regarding claim 2 Gattani in view of Naidu teaches the method of claim 1.
Gattani as modified further teaches comprising: determining a plurality of tables (CTG tables [0119])  of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) see Figs. 6a – 6g   comprise values (values found in the three columns,: Tuple, AggregateValue and Count  [0119]) for the plurality of dimensions (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 3 Gattani in view of Naidu teaches the method of claim 2.
Gattani as modified further teaches extracting, (extracts [0109]) by a worker node, (worker node [0146]) of the plurality of worker nodes (worker nodes [0157]) the values (extracts an instance of a value attribute [0109]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) from one or more tables of the plurality of tables (CTG tables [0119]) in the respective partition (one or more time windows [0140]) assigned (providing [0157]) to the worker (to the worker node [0157])

Regarding claim 4 Gattani in view of Naidu teaches the method of claim 1.
Gattani as modified further teaches wherein determining the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating (determine the best candidate attributes for cube dimensions. [0098]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions to be evaluated (Query: How many people posted about product P
between 10 am and 11 am today? [0055]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer,
and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 5 Gattani in view of Naidu teaches the method of claim 4.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) a  partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g  based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (EXAMPLE 1: SELECT COUNT (EventId) [0058] FROM event E WHERE t.product=”P” [0059]) AND t.timestamp>=10 am AND t.timestam<= 11am) values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension
attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) into a plurality of partitions; (The CubeTupleGenerators 520 buffer all tuples with the same Interval, [0113]) and assigning (providing [0157]) a partition of the plurality of partitions (For each interval I, a CTC slate receives P events , one from each CTG slate. [0120]) to each of the plurality of worker nodes  (to the worker node [0157])

Regarding claim 6 Gattani in view of Naidu teaches the method of claim 1.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (to the worker node [0157]) the partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g  based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively) [0033]) comprises: determining a quantity of values (COUNT of events [0128]) for each dimension (and t.timestamp >="10 am" AND t. timestamp<" 11 am" [0128]) of the plurality of dimensions, (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) dividing (Suppose T is a current timestamp. Interval I may then be defined as follows: I=floor(T/D), where D is the delta window ( e.g., 1 minute). [0113]) the quantity of values (COUNT of events [0128]) into a plurality of partitions, (For each interval I, a CTC slate receives P events , one from each CTG slate. [0120]) and assigning (providing [0157])  a  partition of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (to the worker node [0157])

Regarding claim 7 Gattani in view of Naidu  teaches the method of claim 1.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (to the worker node [0157]) the partition (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in
Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: determining one or more timestamps (Timestamp, for example, based on time published or time received. [0052]) associated with values (set of events whose timestamps fall within the specified time window. [0053]) of the plurality of dimensions, dividing the values of the plurality of dimensions into a plurality of partitions, (specified time window between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) and assigning (providing [0157]) a  partition of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (to the worker node [0157])

Regarding claim 8 Gattani teaches  a method (Figs. 7 a – c exemplary methods [0021]) comprising: determining a plurality of dimensions (between 10 a.m.
and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating (determine the best candidate attributes for cube dimensions. [0098]) a hypercube (hypercube [0077]) see multidimensional data structure [0035] on a data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g assigning, (providing [0157]) to each of a plurality of worker nodes, (to the worker node [0157]) a respective partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions; (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) providing, (providing [0157]) by the plurality of workers, (worker nodes [0157]) the virtual records (tuples [0036]) to   a plurality of aggregators; (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112])
Gattani does not fully disclose traversing, in parallel, by each of the plurality of worker nodes, the  partitions of the data model to generate a respective virtual record for each of the respective partition; 
Naidu teaches traversing (traversing [0053])  in parallel (in parallel [0148])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]

Regarding claim 9 Gattani in view of Naidu teaches the method of claim 8,
Gattani as modified further teaches comprising: evaluating, (calculate [0025]) by the plurality of aggregators, (Fig. 5 (CubeSelector510) and 3 types of updaters
(CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] based on the virtual records; (implicated tuples [0036]) generating, (generate [0035]) by the plurality of aggregators, (Fig. 5 (CubeSelector510) and 3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a  hash value (CubeSelector 510 uses a hash function to map the timestamp of the event to one of P values, [0117]) (CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. [0119])  for each of the virtual record; (implicated tuples [0036]) and storing, by the plurality of aggregators, (Thus, the CubeTupleUpdater receives an event E1 for a single tuple,
extracts an instance of a value attribute and applies the aggregation function to add the instance to its store [0109]) the virtual records (implicated tuples [0036]) based on the hash values (For each tuple, the CTG uses a hash function to map the tuple into one of P buckets 0, 1 …., P – 1 [0119]) for each of the virtual records (implicated tuples [0036])

Regarding claim 10 Gattani in view of Naidu teaches the method of claim 9,
Gattani as modified  further teaches wherein storing, by the plurality of aggregators, (The CTG also stores the Interval I of the first event it received during this Delta Window. When the CTG receives a new event E1, it computes its Interval J. If J=I, the CTG enumerates the tuples of E1 and updates its table accordingly. [0118])  the virtual records (tuples [0036]) based on the  hash values (For each tuple, the CTG uses a hash function to map the tuple into one of P buckets 0,1 ... , P-1. For each bucket
in 1, ... P-1, the CTGcreates and emits to stream Y an event E2 whose key is the bucket number, and whose value is the set of rows in its table whose tuple maps to that bucket number. The value also indicates the Interval I. [0119]) comprises a consistent hashing strategy (For the purposes of a leaderboard query the hash function is applied only to the ordinary dimensions of each tuple [0135]) storing (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators (Cubeselector510) and 3 types of updaters  (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) based on a consistent hashing strategy, (hash function [0117]) such as “consistent hashing strategy” the virtual records (tuples [0135]) based on the hash values (hash value  [0135]) for each of the virtual records (implicated tuples [0036])

Regarding claim 11 Gattani in view of Naidu teaches the method of claim 8.
Gattani as modified further teaches  comprising: determining a plurality of tables (CTG tables [0119]) of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) comprises values for the plurality of dimensions (The value also indicates the Interval I. Once the CTG has sent out all P events, it empties its tables and stores J as the new Interval value. [0119])

Regarding claim 12 Gattani in view of Naidu teaches the method of claim 11.
Gattani as modified further teaches extracting, by a worker node (worker node [0146]) of the plurality of worker nodes (worker nodes [0157]) the values (extract a set of related attribute value pairs including for one or more dimension attributes and one or more value attributes. [0036]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) from one or more tables of the plurality of tables  (CTG tables [0119]) in the respective partition (one or more time windows [0140]) assigned to the worker (processing node [0146] such as “worker node”)

Regarding claim 13 Gattani in view of Naidu teaches the method of claim 9.
Gattani as modified further teaches wherein determining (determine [0098]) the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) for evaluating (calculate [0025]) the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions (Query: How many people posted about product P between 10 am and 11 am today? [0055]) to be evaluated (calculated [0025]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 14 Gattani in view of Naidu teaches the method of claim 13.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) the  partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (Query: How many people posted about product P between 10 am and 11 am today? [0055]) values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to
product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) into a plurality of partitions; (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) see also the buffering of tuples with the same time interval [0113] and assigning a  partition (Interval I may then be defined as follows: I=floor(T/D), where Dis the delta window ( e.g., 1 minute). [0113])  of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (and then dispatch
them to the CubeTupleCollectors 530. [0113]) such as worker nodes [0157]

Claims 15 - 20  are rejected under 35 U.S.C. 103 as being unpatentable over Gattani et al., (United States Patent Publication Number 20120130940) hereinafter Gattani in view of Naidu et al., (United States Patent Publication Number 20130124466) hereinafter Naidu and in further view of Arras et al., (United States Patent Publication Number 20080082563) hereinafter Arras
Regarding claim 15 Gattani teaches  a method (Figs. 7 a – c exemplary methods [0021]) comprising: receiving, by each aggregator (Fig. 5 the CubeTupleCollectors 530,
[0112]) of a plurality of aggregators, (Fig. 5 (Cubes elector510) and 3 types of updaters
(CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a  virtual record; generating, (generating [0140]) by the plurality of aggregators, (Fig. 5 (Cubes elector510) and3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) a hash value (hash value  [0135]) for each  virtual record; (of the tuple [0135]) and storing, (a tuple is hashed into one of P buckets [0135]) by the plurality of aggregators, (Cubeselector510) and 3 types of updaters  (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540). [0112]) the virtual records (tuples [0135]) based on the hash values (hash value  [0135]) 
	Gattani does not fully disclose comprising at least one dimensional placeholder; evaluating a hypercube based on the at least one dimension placeholder of each of the virtual records; wherein each virtual record is based on a partition, of a data model, comprising a block of rows of at least one table of the data model associated with the at least one dimension placeholder
	Arras teaches comprising at least one dimensional placeholder; (placeholder values [0024]) evaluating (determined [0065])  a hypercube (m-dimensional matrix [0047]) such as “hypercube”  based on the at least one dimension placeholder (placeholder values [0024]) of each of the virtual records (Fig. 2A – 2C) pivot views [0041]) such as “virtual records”
 	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani in view of Naidu to incorporate the teachings of Arras wherein at least one dimensional placeholder; evaluating a hypercube based on the at least one dimension placeholder of each of the virtual records. By doing so a particular data record dimension of the
database can be used more times in different aggregation stages of a pivot presentation without any runtime problems. Arras [0034].
	Naidu teaches wherein each virtual record (aggregated record [0139])  is based on a partition, (horizontal partition [0144]) of a data model, (nested data model [0074]) comprising a block of rows (logical collection of data (e.g. a cohort) [0308]) of at least one table of (database table [0306]) the data model (nested data model [0074]) associated with the at least one dimension placeholder (each record is grouped together in a consecutive portion of memory ( e.g., as illustrated in the 'recordoriented'
depiction of nested data in FIG. 1). [0211])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani in view of Arras to incorporate the teachings of Naidu wherein each virtual record is based on a partition, of a data model, comprising a block of rows of at least one table of the data model associated with the at least one dimension placeholder. By combining multilevel execution trees and columnar data layout, the described system and methods is capable of running rapid and efficient queries such as aggregation queries. Naidu [0004].

Regarding claim 16 Gattani in view of Naidu and in further view of Arras teaches the method of claim 15.
Gattani further teaches further comprising: determining a plurality of dimensions (determine the best candidate attributes for cube dimensions. [0098])  for evaluating the hypercube (hypercube [0077]) see multidimensional data structure [0035] on the data model; (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g and providing, (providing [0157])  by the plurality of worker nodes, (worker nodes [0157]) the virtual records (tuples [0036]) to the plurality of aggregators (Fig. 5 3 types of updaters (CubeTupleGenerators 520, the CubeTupleCollectors 530, and the CubeTupleUpdaters 540).
Gattani does not fully disclose wherein the plurality of dimensions correspond to the at least one dimension placeholder of each of the virtual records; assigning, to each of a plurality of worker nodes, a partition of the data model based on the plurality of dimensions; 5ATTORNEY DOCKET NO.: 36339.0040U2 APPLICATION NO. 16/736,586 traversing by each of the plurality of worker nodes, the  partition of the data model assigned to that worker node to generate a  virtual record  of the partition of the data model assigned to that worker node
Naidu teaches assigning (assign [0244]) to each of a plurality of worker nodes (individual workers [0244]) a partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) based on the plurality of dimensions (multiple nested tables [0137]) such as “plurality of dimensions”; traversing (traversing [0053])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]
Arras teaches wherein the plurality of dimensions (key dimensions 'Customer'150 and 'Article'160 [0049])correspond to the at least one dimension placeholder (placeholder values [0024]) of each of the virtual records(Fig. 2A – 2C) pivot views [0041]) such as “virtual records”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani in view of Naidu to incorporate the teachings of Arras wherein the plurality of dimensions correspond to the at least one dimension placeholder of each of the virtual records. By doing so all data of the different key dimensions contained in the facts table, like the customer names 'Miller' and 'Brown', are replaced by a unique reference value 300
in that key dimension, wherein these unique reference values are used as placeholder values. Arras [0055].
Regarding claim 17 Gattani in view of Naidu and Arras teaches the method of claim 16.
Gattani as modified further teaches further comprising: determining a plurality of tables (CTG tables [0119]) of the data model, (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g wherein the plurality of tables (CTG tables [0119]) comprise values (values found in the three columns,: Tuple, AggregateValue and Count  [0119]) for the plurality of dimensions (a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in  Arizona, and related to women in Arizona who purchased product P, respectively). [0033])

Regarding claim 18 Gattani in view of Naidu and Arras teaches the method of claim 17.
Gattani further teaches  extracting, (extracts [0109]) by a worker node, (worker node [0146]) the values (extracts an instance of a value attribute [0109]) for the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) from one or more tables of the plurality of tables (CTG tables [0119]) in the  partition (one or more time windows [0140]) assigned (providing [0157]) to the worker node (to the worker node [0157])
Gattani does not fully disclose traversing, in parallel, by each of the plurality of worker nodes, the  partition of the data model to generate the  virtual record  of the  partition of the data model assigned to that worker node
Naidu teaches traversing (traversing [0053])  in parallel (in parallel [0148])  by each of plurality of worker nodes, (individual workers [0244]) the partition (data objects [0244]) such as “partitions” of a data model (nested data model [0107]) assigned (assign [0244]) to that worker node (individual worker instances [0244]) to generate a virtual record (within-record aggregation [0139]) such as “virtual record” for the partition (data objects [0244]) such as “partitions” of the data model (nested data model [0107]) assigned(assign [0244])  to that worker node (individual worker instances [0244])
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani to incorporate the teachings of Naidu whereby   assigning to each of a plurality of worker nodes a partition of the data model based on the plurality of dimensions; traversing in parallel by each of plurality of work nodes, the partition of a data model assigned to that worker node to generate a virtual record for the partition of the data model assigned to that worker node. By doing so computing system may implement a load balancing procedure
to identify which of the cells is underutilized. The computing system may select the local cell by requesting that an external process identify, based on various metrics, a cell
from a collection of cells. The metrics can include load balancing and estimated latency in providing the computing system of the external user with a response. Naidu [0316]

Regarding claim 19 Gattani in view of Naidu and Arras teaches the method of claim 16.
Gattani as modified further teaches wherein determining the plurality of dimensions (determine the best candidate attribute for cube dimensions [0098]) for evaluating the hypercube (hypercube [0077]) see multidimensional data structure [0035] comprises determining one or more expressions to be evaluated (Query: How many people posted about product P between 10 am and 11 am today? [0055]) over one or more dimensions (Time Window: 10 am to 11 am today [0055]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033])
	Gattani does not fully disclose wherein the one or more dimensions correspond to the at least one dimension placeholder of each of the virtual records
Arras teaches wherein the one or more dimensions (key dimensions 'Customer'150 and 'Article'160 [0049]) correspond to the at least one dimension placeholder (placeholder values [0024]) of each of the virtual records(Fig. 2A – 2C) pivot views [0041]) such as “virtual records”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gattani in view of Naidu to incorporate the teachings of Arras wherein one or more dimensions correspond to the at least one dimension placeholder of each of the virtual records. By doing so all data of the different key dimensions contained in the facts table, like the customer names 'Miller' and 'Brown', are replaced by a unique reference value 300
in that key dimension, wherein these unique reference values are used as placeholder values. Arras [0055].

Regarding claim 20 Gattani in view of Naidu and Arras teaches the method of claim 19.
Gattani as modified further teaches wherein assigning, (providing [0157]) to each of the plurality of worker nodes, (worker nodes [0157]) a  partition (one or more time windows [0140]) of the data model (analytics platform framework [0140]) such as a “data model” see Figs. 6a – 6g based on the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) comprises: dividing, (dividing time in units of the delta window [0113]) based on the one or more expressions, (Query: How many people posted about product P
between 10 am and 11 am today? [0055]) values (tuples with the same interval [0113]) of the plurality of dimensions (specified time window (between 10 a.m. and 11 a.m. today, yesterday, during the limited time offer, and last year, respectively) for a specified set of dimension attributes (related to product P, positive sentiment related to
product P, related to the limited time offer from women in Arizona, and related to women in Arizona who purchased product P, respectively). [0033]) into a plurality of partitions; (The CubeTupleGenerators 520 buffer all tuples with the same Interval, [0113]) and assigning a partition (Interval I may then be defined as follows: I=floor(T/D), where Dis the delta window ( e.g., 1 minute). [0113]) of the plurality of partitions (EXAMPLE 1: Time Window – between 10am to 11am today [0055]), (EXAMPLE 3: Time Window – December 2010 [0061]) to each of the plurality of worker nodes (and then dispatch them to the CubeTupleCollectors 530. [0113]) such as worker nodes [0157].



Conclusion

6. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Gray et al., “Data Cube: A Relational Aggregation Operator Generalizing Group-By, Cross-Tab and Sub-Totals” 1997 teaches in Fig2, grouping values and aggregate values from a partitioned table”, further on page 9 “if the ROLLUP result is small enough to fit in main memory, it can be computed by scanning the input set and applying each record to the in memory ROLLUP.” Fig 6 further teaches a snowflake and star schema that show a single dimension table against which snowflake and star queries a run against. 
7. 	THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire
THREE MONTHS from the mailing date of this action. In the event a first reply is
filed within TWO MONTHS of the mailing date of this final action and the advisory action
is not mailed until after the end of the THREE-MONTH shortened statutory
period, then the shortened statutory period will expire on the date the advisory
action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be
calculated from the mailing date of the advisory action. In no event, however, will
the statutory period for reply expire later than SIX MONTHS from the date of this
final action.
Examiner interviews are available via telephone, in-person, and video
conferencing using a USPTO supplied web-based collaboration tool. To schedule an
interview, applicant is encouraged to use the USPTO Automated Interview Request
(AIR) at http://www.uspto.gov/interviewpractice.

8. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469)295-
9144. The examiner can normally be reached on 9:00AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270 - 3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
 (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166